Title: Memorandum from Thomas Jefferson, 28 February 1793
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] ⟨Feb. 28. 1793⟩

Demarara.
Samuel Cooper Johonnet of Massachusets to be Consul for the U.S. at the port of Demarara and for all parts under the same allegiance in America as shall be nearer to the said port than to the residence of any other Consul or Vice Consul of the U.S. within the same allegiance.
Malaga.   to be Consul for the U.S. at the port of Malaga in the kingdom of Spain, and for such other parts of the said kingdom as shall be nearer to the said port than to the residence of any other Consul or Vice-Consul of the U.S. within the same allegiance.
the Candidates are
Michael Murphy (of Ireland). see letters of mister Viar mister Leamy.
Wm Kirkpatrick (of Scotland) see letter of mister Cabot
Wm Douglas Brodie see letter of Willing Morris & Swanwick
The President will be pleased to decide between the three above candidates for Malaga.
